Citation Nr: 0837349	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in July 2006 at the New Orleans RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a video-conference hearing in connection with the 
current claims as well.  The video-conference hearing was 
subsequently scheduled and held in July 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder and for angina.

In the veteran's testimony before the undersigned Veterans 
Law Judge in July 2008 the veteran indicated that he had 
received treatment for both his acquired psychiatric disorder 
and angina at the VA Medical Center (VAMC) in New Orleans, 
Louisiana, in the 1970's.  A review of the claims folder 
reveals that no medical records prior to December 1987 have 
been associated with the claims folder.  In October 2006, the 
RO requested hospital summaries and outpatient treatment 
records dating from January 1, 1970, to March 1, 1991, from 
the New Orleans VA Medical Center.  The RO ultimately 
received records dating from December 28, 1987, to March 19, 
1991.  However, the facility did not indicate that there were 
no records pre-dating December 1987.  Accordingly, the RO 
must continue to request the records unless the custodian 
indicates that the records do not exist or that the records 
are not in their possession.  See 38 C.F.R. § 3.159(c)(2).  

In addition, the veteran has indicated that he receives 
continuous care at the VAMC in New Orleans, Louisiana, for 
his acquired psychiatric disorder and angina.  A review of 
the claims folder reveals that the most recent medical 
records associated with the file are dated in July 2005.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the veterans claims must be remanded for attempts to be made 
to obtain VA clinical records pertaining to the veteran's 
treatment for an acquired psychiatric disorder and angina 
that are dated prior to December 1987 and since July 2005.

In addition, the veteran has reported that he received 
psychiatric treatment while in service.  However, a review of 
the veteran's service medical records does not reveal 
psychiatric treatment.  In light of the United States Court 
of Appeals for the Federal Circuit's decision in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), on remand, the Board 
concludes that the RO should make another request for the 
veteran's outstanding service medical records, and 
particularly, those regarding psychiatric treatment.  Mental 
hygiene records are stored separately and must be 
specifically requested.  See VA Adjudication Procedure Manual 
M21-1MR, Part III,
 iii.2.A.1.a.  Accordingly, attempts must be made to obtain 
and associate with the claims folder the records of the 
veteran's psychiatric treatment in service.

The veteran reports that he received Article 15 nonjudicial 
punishments (NJPs) while in service.  However, a review of 
the claims folder reveals that the veteran's complete service 
personnel record has not been associated with the claims 
folder.  As these records may be relevant to his claim for 
service connection for a psychiatric disorder, attempts must 
be made to obtain the veteran's complete service personnel 
record and associate it with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or other agency as 
may be appropriate, and request a copy of 
the veteran's complete official military 
personnel file.  Associate any records 
obtained with the claims file.

2.  Contact the National Personnel 
Records Center (NPRC), or other agency as 
may be appropriate, and request a copy of 
all service medical, hospital, and mental 
hygiene records not already associated 
with the claims folder.  If no such 
records are available, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.  Associate any records obtained 
with the claims file.

3.  Attempt to associate with the claims 
file VA treatment records pertaining to 
the veteran's acquired psychiatric 
disorder and angina that are dated prior 
to December 1987 and since July 2005. The 
RO must continue to request the records 
pre-dating December 1987 until either 
they are received or the custodian 
indicates that the records do not exist 
or that the records are not in their 
possession.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

4.  Thereafter, readjudicate the 
veteran's claims. If the benefits sought 
on appeal are not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

